 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   RITA MARTINEZ,                            )   Case No.   CV 18-09492-DDP(MRWx)
                                               )
12                        Plaintiffs,          )
                                               )
13          v.                                 )              ORDER OF DISMISSAL
                                               )
14   US POST OFFICE AT WHITTIER,               )
     CA 90606,                                 )
15                                             )
                     Defendants.               )
16   ____________________________              )
                                               )
17                                             )
                                               )
18
19          THE COURT having ordered the Plaintiff to show cause in writing, not later than
20   February 26, 2019, why this action should not be dismissed for lack of prosecution and
21   Plaintiff having failed to respond,
22          THE COURT ORDERS that this action be, and hereby is, dismissed without
23   prejudice for lack of prosecution and for failure to comply with the orders of the Court,
24   pursuant to Federal Rule of Civil Procedures.
25          The Clerk shall mail, FAX or E:mail a copy of this Order to all counsel.
26
27   Dated: 3-1-19
                                                                 DEAN D. PREGERSON
28                                                              United States District Judge
